EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Monateri (Reg. No. 70,489) on 01/21/2021.

The application has been amended as follows: 

1. (Currently Amended) An identity recognition substrate comprising: a plurality of pixel circuits arranged in array on a base substrate, a plurality of control signal lines connected correspondingly with respective rows of the pixel circuits, a plurality of photosensitive elements arranged in array, a plurality of first recognition output lines connected correspondingly with respective columns of the photosensitive elements, a plurality of second recognition output lines arranged in pairs with respective first recognition output lines, and a detection circuit connected with the first recognition output lines and the second recognition output lines respectively; wherein 
a first recognition output line and a second recognition output line arranged in pair extend in the same direction, and an orthographic projection of a control signal line overlapping the respective orthographic projections of the first recognition output line and the second 
the second recognition output line is connected at only one end with the detection circuit and arranged in suspension at the other end;
the detection circuit is configured to denoise an electric signal outputted from the first recognition output line according to a noise signal outputted from the second recognition output line during an identity recognition time period, wherein the noise signal results from the signal interference to the second recognition output line caused by the control signal.

15. (Currently Amended) An identity recognition circuit in an identity recognition device, the identity recognition device comprising a plurality of pixel circuits arranged in array on a base substrate, a plurality of control signal lines connected correspondingly with respective rows of the pixel circuits, the identity recognition circuit comprising: a photosensitive element, a first recognition output line connected correspondingly with the photosensitive element, a second recognition output line arranged in pair with the first recognition output line, and a detection sub-circuit connected with the first recognition output line and the second recognition output line respectively, wherein 
the first recognition output line and the second recognition output line arranged in pair extend in the same direction, and an orthographic projection of a control signal line overlapping the respective orthographic projections of the first recognition output line and the second recognition output line arranged in pair, wherein a control signal loaded to the control signal 
the second recognition output line is connected at only one end with the detection sub-circuit and arranged in suspension at the other end; and 
the detection sub-circuit is configured to denoise an electric signal outputted from the first recognition output line according to a noise signal outputted from the second recognition output line during an identity recognition time period, wherein the noise signal results from the signal interference to the second recognition output line caused by the control signal.

Claims 1-4 and 6-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov